UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 09-6376


UNITED STATES OF AMERICA,

               Plaintiff - Appellant,

          v.

ROBERT CY MANN, a/k/a B,

               Defendant - Appellee.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 10-5860)


                Decided on Remand:     June 16, 2011


Before MOTZ, KING, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Neil H. MacBride, United States Attorney, Richard D. Cooke,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellant.   Jenifer Wicks,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This case returns to us on remand after the Supreme

Court granted Robert Mann’s petition for certiorari, vacated our

judgment in United States v. Mann, 373 Fed. Appx. 350 (4th Cir.

2010), and remanded for our consideration in light of Henderson

v. Shinseki, 562 U.S. __ (2011).

            We previously held that 18 U.S.C. § 3582(c) deprives

the    district    court    of    jurisdiction          to     grant   a    motion    to

reconsider the denial of a motion for a sentence reduction six

months after denying the original motion.                     Following the Supreme

Court’s remand order, we asked the parties to file supplemental

briefs    addressing      whether    the       Court’s       holding   in    Henderson

affects our ruling in the case at hand.                       After reviewing those

briefs and the Supreme Court’s opinion, we conclude that it does

not.     Accordingly, we reinstate our initial order vacating and

remanding the judgment of the district court.

            We detailed the facts of this case in our original

opinion and so only briefly summarize them here.                            On May 27,

2008, Mann invoked § 3582(c) and the retroactive crack cocaine

amendment to the Guidelines and moved for a reduction of his

sentence.     On    July    14,   2008,        the    district    court     denied   the

motion, finding Mann “ineligible for an adjustment of sentence,

as [his] drug weight exceeds 4.5 kilograms of cocaine base.”

See    U.S.S.G.    App.    C,    Amends.       706,    711,    715,    §    2D1.1(c)(1)

                                           2
(amendments not applicable to offenses involving 4.5 kilograms

or     more    of        crack).          On    July   22,    2008,     Mann    moved    for

reconsideration of the July 14 order.                        After appointing counsel

for Mann, on January 26, 2009, the district court granted the

motion       for     reconsideration,            explaining      that    “after      further

review,”       it    concluded         that      the   record     did    not    explicitly

establish that Mann was responsible for 4.5 kilograms of crack

cocaine.       The Government appealed that order.

               In Goodwyn v. United States, we held that § 3582(c)

divests a district court of jurisdiction to modify a sentence

except in those cases specifically authorized by statute.                                596

F.3d    233,       236    (4th     Cir.     2010).     One    specifically       authorized

exception      occurs          when   the      Sentencing    Commission       retroactively

lowers the Guidelines range for an offense.                        § 3582(c)(2).        When

that happens, we held that § 3582(c) gives a district court one

--     and    only       one     --   opportunity       to    apply     the     retroactive

amendments and modify the sentence.                     Id.; see also United States

v. Redd, 630 F.3d 649, 651 (7th Cir. 2011).                           For this reason, §

3582(c) forbids a district court from ruling on a motion to

reconsider a § 3582(c)(2) sentence reduction order.                             If Goodwyn

remains good law, then Mann cannot prevail here.

               We do not believe that Henderson disturbs our holding

in   Goodwyn.             In    Henderson,       the   Supreme    Court       held   that   a

veteran’s failure to comply with a 120-day filing deadline did

                                                  3
not affect the jurisdiction of the Veterans Court.                                   131 S. Ct.

at 1200.           The Court concluded that the provision establishing

that filing deadline was not a jurisdictional bar because it:

(1)    did     not     speak       in        jurisdictional          terms,        (2)     had    not

historically         been     treated         as     jurisdictional       by        the     Supreme

Court,       and     (3)     was    part        of       a   nonadversarial              system     of

administrative         review      by     Article        I   courts.      Id.       at     1203-06.

None of those factors is present here.

              Most     significantly,               the      provision        at     issue        here

provides that “[t]he court may not modify a term of imprisonment

once    it    has     been    imposed,”            subject      to   specific        exceptions.

§ 3582(c)(emphasis added).                    Thus, the text here speaks in terms

of “the classes of cases” in which an Article III court has

“adjudicatory authority.”                    Reed Elsevier, Inc. v. Muchnick, 130

S. Ct. 1237, 1243 (2010).                    In sharp contrast, the 120-day filing

deadline in Henderson required a “person adversely affected” to

file a notice of appeal.                 131 S. Ct. at 1204.             By addressing the

adjudicatory         authority          of    the       court   itself    rather           than    an

obligation of a party, § 3582(c), unlike the provision at issue

in    Henderson,      explicitly             imposes      limitations     on       the     district

court’s substantive authority to modify a sentence.                                      See United

States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006).

              The context against which Congress enacted § 3582(c)

also requires us to consider it jurisdictional.                                At common law,

                                                    4
a court could not modify a final judgment in a criminal case

after the expiration of the court term at which it was entered.

United States v. Mayer, 235 U.S. 55, 67 (1914).                                After the

Federal Rules of Criminal Procedure prescribed a specific window

of time during which a court could modify a criminal sentence,

the   Supreme      Court    continued      to    treat     these   time        limits   as

jurisdictional.          See United States v. Smith, 331 U.S. 469, 473

n.2 (1947); United States v. Addonizio, 442 U.S. 178, 189, 189

n.17 (1979).

            Finally, this context also makes clear that Congress

has   not    shown       the     same    special        solicitude       for    criminal

defendants    as    it     has   for    veterans.        Unlike    the    process       for

review of decisions on veterans’ benefits, sentencing hearings

are   generally      adversarial.           See     Fed.     R.    Crim.       Proc.     32

(procedures for sentencing); Irizarry v. United States, 553 U.S.

708, 720 (2008)(explaining that Rule 32 provides for “focused,

adversarial development” of record at sentencing).                             Moreover,

unlike the Article I court at issue in Henderson, Article III

courts preside over sentencing hearings.                    See Henderson, 131 S.

Ct.   at    1204     (distinguishing            prior    precedents       treating       a

statutory limit as jurisdictional as “cases involv[ing] review

by Article III courts”).

            Accordingly, the rule we announced in Goodwyn still

stands.     When the Sentencing Commission retroactively lowers the

                                           5
Guidelines range, the scheme that § 3582(c) establishes provides

a district court with one -- and only one -- opportunity to

apply the amendment to the Guidelines and modify the sentence.

§ 3582(c)(2).   The district court lacked jurisdiction to grant

Mann’s motion to reconsider after its original denial of his

motion for a sentence reduction.   Accordingly, the judgment of

the district court is

                                           VACATED AND REMANDED.




                               6